DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 9, 9A, 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference characters “32”  and “224”as described in the specification (para 00051, 00064).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefiniteness and antecedent basis errors that are too numerous to mention each one specifically.  Applicant should review all claims and make appropriate corrections.  Some examples are noted below:
Claim 26 line 5, “the retaining elements” lack clear antecedent basis.
Claim 26 line 6 calls for “double row of panels”; claim 1 line 3 calls for “double rows … panels”; it is unclear if and how they are related.

Claim 26 line 10, “the substantially vertical position” lacks clear antecedent basis.
Claim 30 line 3 calls for “a second distal ends ..a projecting structure”; claim 26 line 9 calls for “a distal end with projections”; it is unclear if and how they are related.
Claims 33-37 are indefinite and confusing; claims 33-37 are directed alternate embodiment depicted in Figures 4, 8; Claim 26 is directed to embodiment depicted Fig. 2.  Therefore, claims 33-37 cannot depend from claim 26 directly/indirectly.  Applicant is mixing and matching embodiments.
Claim 38 line 3 calls for “the substantially vertical structural elements”; claim 26 line 3 calls for “at least one vertical structural element”; it is unclear if and how they are related.  It appears that the impervious liner is attached to the “vertical panels”.
Claim 39 line 4 calls for “the substantially vertical structural elements”; claim 26 line 3 calls for “at least one vertical structural element”; it is unclear if and how they are related.  It appears that the impervious liner is attached to the “vertical panels”.
Claim 41 line 5 calls for “bunds”; claim 41 line 2 calls for “bunds”; it is unclear if and how they are related.
Claim 41 line 11 calls for “the space …vertical panels”; claim 41 line 5 calls for “panels in double rows spaced”; it is unclear if and how they are related.
Claim 43 line 1 calls for “the retaining element”; claim 42 lines 1-2 calls for “at least one retaining element”; it is unclear if and how they are related.
Claim 43 line 3 calls for “a double row of panels”; claim 42 line 3 calls for “double rows of panels”; it is unclear if and how they are related.

Claim 43 is confusing because it is unclear how at claim 44 line 2, “the retaining structures” relate back to “retaining elements” called for in claims 41-43.
Claim 45 is confusing because the preamble relates to “method” however it depends from claim 26 which is directed to “a bund system”.
Claim 45 calls for “filling … back fill material”; claim 41 calls for “a mass of compacted material in the space between the double rows of panels”; it is unclear if and how they are related.
Claim 45 line 2 calls for “space”; claim 41 calls for “space”; it is unclear if and how they are related.
Claim 45 line 2 calls for “a back fill material”; claim 41 calls for “a mass of compacted material”; it is unclear if and how they are related.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 33-37 are directed to alternate embodiment depicted in Figures 4, 8; Claim 26 is directed to embodiment depicted Fig. 2.  The specification fails to describe the double row of panels as called for in claim 26 (see Fig. 2) to include the horizontal base element  called for in claims 33-37 (see Fig. 4,8). Therefore, one of ordinary skill in the art cannot make and/or use the invention as claimed.
Claims 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 33-37 are directed to alternate embodiment depicted in Figures 4, 8; Claim 26 is directed to embodiment depicted Fig. 2.  The originally filed disclosure fails to describe the double row of panels as called for in claim 26 (see Fig. 2) to include the horizontal base element called for in claims 33-37 (see Fig. 4,8), therefore, such claimed subject matter constitutes new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-31,38,40, 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oat et al. or Norman et al. or Schankler or French document (US 20110252557, 20030021630, 3419916, FR 2279908) in view of EP document (EP 0079880).
Oat et al, Norman et al. Schankler and French document all disclose a bund system;
bunds of the bund system comprising retaining structures; the retaining structures including at least one vertical structural element (see Fig. 2E; Figs. 3,5; Fig. 3; Figs. 2,3,9) comprising substantially vertical panels relative a base; the base covering a 
the vertical structural element comprising double rows of spaced apart, substantially
vertical panels relative a base; the bunds maintained in a selected position on the ground surface by interaction of the retaining elements with a mass of compacted backfill material in the spacing between double row of panels; retaining elements extending from inward facing surfaces of the substantially vertical panels across at least a portion of the spacing between the double row of panels; the retaining elements
provided at a distal end with projections acting as soil anchors to lock the substantially vertical panels in the substantially vertical position.  EP document ‘880 teaches
a vertical structural element (see Figs. 4-7) comprising double rows of spaced apart, substantially vertical panels (1) relative a base; the bunds maintained in a selected position on the ground surface by interaction of the retaining elements (2,4) with a mass of compacted backfill material (5,6) in the spacing between double row of panels; retaining elements (2,4) extending from inward facing surfaces of the substantially vertical panels across at least a portion of the spacing between the double row of panels; the retaining elements provided at a distal end with projections (4) acting as soil anchors to lock the substantially vertical panels in the substantially vertical position.  It would have been considered obvious to one of ordinary skill in the art to modify any of 
Oat et al or Norman et al. or Schankler or French document by replacing the bund wall with the bund wall as taught by EP document since such a modification facilitates construction by avoiding large concrete wall sections (pre-fabricated, poured in situ).



Re claim 27, the retaining structures comprise a double row of spaced apart, substantially vertical panels; the substantially vertical panels maintained in
the substantially vertical and spaced apart position on the ground surface by the retaining elements projecting from each row of the double row of panels towards an opposite row; the retaining structures maintained in the selected position by the mass of compacted material back- filled between the spaced apart, substantially vertical panels (see Figs. 4-7 of EP document).
Re claim 28, wherein at least a proportion of the retaining elements interconnect selected opposing panels of the double row of spaced apart, substantially
vertical panels (see Figs. 4-5 of EP document).
Re claim 29, wherein each of the retaining elements extends from the spaced apart, substantially vertical panels across a portion of the spacing between the double
row of panels (see Figs. 4-5 of EP document).
Re claim 30, wherein the retaining elements are rods affixed at a first proximate ends at an inward facing surface of the spaced apart, substantially vertical panels;
a second distal ends of each of the rods provided with a projecting structure extending beyond a periphery of the distal end of the rod (see Fig. 4 of EP document).
Re claim 31,  wherein the projecting structure is adapted for a bolted connection to anchor points provided at inward facing surfaces of the spaced apart,
substantially vertical panels (see Fig 5 of EP document).

Re claim 40, the retaining structures are formed of precast concrete (1, of EP document).
With regards to claims 41-45, the recited method steps are considered obvious in view of the combination of references above.

Claims 32,39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oat et al. or Norman et al. or Schankler or French document in view of EP document (EP 0079880) as applied to claim 27 above, and further in view of WO document (WO 2014205495).
Oat et al., Norman et al., Schankler and French document (as modified above) discloses the invention substantially as claimed.  However, Oat et al., Norman et al., Schankler and French document (as modified above) are silent about wherein adjacent vertical edges of adjoining inward facing panels of the spaced apart, substantially vertical panels are respectively provided with one of two forms of flexible sealing elements; a first form comprising a strip of flexible polymer material overlaying a surface section of a first panel proximate an adjacent vertical edge of the first panel; a second form comprising a strip of flexible polymer material overlaying a surface portion of a second panel proximate an adjacent vertical edge of the second panel and including

wherein adjacent vertical edges of adjoining inward facing panels of the spaced apart, substantially vertical panels are respectively provided with one of two forms of flexible sealing elements; a first form comprising a strip of flexible polymer material overlaying a surface section of a first panel proximate an adjacent vertical edge of the first panel; a second form comprising a strip of flexible polymer material overlaying a surface portion of a second panel proximate an adjacent vertical edge of the second panel and including an overlap portion extending past the adjacent vertical edge of the second panel; the overlap portion of the second panel heat welded to the strip of flexible polymer overlaying the surface portion of the first panel (see Figs. 1A-3A, 9-10).  It would have been considered obvious to one of ordinary skill in the art to further modify any of Oat et al., Norman et al., Schankler and French document (as modified above) to include the sealing means as taught by WO document ‘495 since such a modification contains the desired material.
Re claim 39, it would have been considered obvious to one of ordinary skill in the art to further modify Oat et al. or Norman et al. or Schankler or French document (as modified by WO document ‘495) by welding the outer edges of the impervious liner to the seal elements provided along lower edges of the substantially vertical structural elements since such a modification reduces leaking of contained material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
8/26/2021